DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Claims 1, 2 and 14-16 have been amended, claim 21 has been added and claims 3, 5, 7, 12 and 13 have been cancelled
Claims 1, 2, 4, 6, 10, 11 and 14-21 are presented for examination
This action is Non-Final

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 10, 11 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 28, 29, 32, 35, 36, 38, 39 and 41-44 of U.S. Patent No. 10,202,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the following limitations are found in both the issued patent and the current application:
a base portion comprising a hemispherical configuration and comprising a plurality of strap ribs extending from a central portion of the base to a circular perimeter, a plurality of load ribs disposed between adjacent strap ribs, and a plurality of feet formed between the strap ribs and the load ribs, the plurality of feet comprising a resting surface of the plastic container;

a sidewall comprising a grip portion extending from the base in a longitudinal direction to a label panel which extends to a shoulder, the grip portion comprising one or more circumferentially positioned grip portion ribs, wherein each grip portion rib includes a deep portion that transitions to a shallow portion, and wherein the shallow portions are aligned in the longitudinal direction;

a bell comprising a diameter which decreases as the bell extends from the shoulder to a neck; and

a finish connected to the neck and configured to receive a closure, the neck and finish defining an opening to an interior of the container,


Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.








Claim(s) 22-24, 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticpated by Darr (US 2008/0223816).

22, 26: Darr discloses a plastic container configured to hold a liquid and resist deformation, the container comprising:

a base portion comprising a hemispherical configuration and comprising a plurality of strap ribs 32 extending from a central portion 50 of the base 12 to a circular perimeter, a plurality of load ribs disposed between adjacent strap ribs, wherein the plurality of strap ribs extends to a height along the base which is substantially equal to a height of the plurality of load ribs, and 

a plurality of feet 40 formed between the strap ribs and the load ribs, the plurality of feet comprising a resting surface of the plastic container (abstract; fig. 7),

a sidewall 30 comprising a grip portion Z extending from the base in a longitudinal direction to a label panel which extends to a shoulder, the grip portion comprising circumferentially positioned grip portion ribs 36;

a bell comprising a diameter which decreases as the bell extends from the shoulder 28 to a neck 20; and

a finish 14 connected to the neck 20 and configured to receive a closure, the neck and finish defining an opening 22 to an interior of the container ([0019-0022]; fig. 2),

wherein no intervening rib exists between each strap rib of the plurality of strap rips and the circumferentially positioned grip portion ribs (fig. 1).

23, 27: Darr discloses the plastic container of claim 22, wherein each strap rib 32 of the plurality of strap ribs extends to one of the circumferentially positioned grip portion ribs 36 (fig. 2).

24: Darr discloses the plastic container of claim 22, wherein the circumferentially positioned grip portion ribs are angulating ribs (fig. 4; ribs are curved or rounded allowing multiple angles for each rib).


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735